Title: To James Madison from Harry Toulmin, 14 May 1811
From: Toulmin, Harry
To: Madison, James


Dear Sir
Fort Stoddert 14th. May 1811
The reports which I some time since communicated to you relative to the dispositions towards the government of the United States existing in a part of the country lately taken possession of, adjacent to the Mississippi, render it proper that I should state to you the impressions which have resulted from personal observation. I have lately been attending at Baton Rouge as a witness in the case of Col. Cushing: and as I travelled up the coast from New Orleans to that place, and returned eastwardly direct to Fort Stoddert, I endeavoured to ascertain the real feelings of the inhabitants. The result has been, that although I have no reason to doubt the accuracy of the statements made by my informant so far as they related to the temper of mind existing among the people residing near the Mouth of the Bayou Sara, yet that I do not believe that a similar state of mind exists in any part which I have visited, and that whatever degree of intemperate and unreasonable sentiments may have been entertaind in a particular settlement, there is no reason to fear that they have ever been so diffused thro’ the country as to endanger the public tranquility. In those parts of the territory which I have visited, I think that there is an unfeigned satisfaction prevailing among a majority of the people in the general course pursued by the United States: and the very impolitic and unfriendly secret project of a junto in the late convention, of organizing thro’ the agency of Reuben Kemper, a party in the Mississippi Territory who should make a common cause with the revolted subjects of the Spanish monarchy, seems to have met with universal reprobation in that part of West Florida which I have lately visited. The agent himself seems to be but little known and less respected.
The population of the country, encouraged by the prospect of the permanent establishment of the American government, seems to be rapidly increasing. As we passed thro’ it on our way home, in places out of the usual channel of intercourse with the United States, much solicitude was discovered to know what congress had done for them or about them, what kind of government they were to be subjected to, what territory they were to make a part of, and, above all, how far the warrants of survey under the Spanish goverment, & permissions to settle, and the bare fact of settlement would become a foundation for estates in land under the new order of things. As to the large surveys, we saw none of the proprietors, and the mass of settlers certainly feel no interest in their establishment.
The progress of population is truly encouraging. There is now a path made by the footsteps of man all the way from Baton Rouge to Fort Stoddert, and thro’ the whole way, consisting of 240 miles, there is no occasion to sleep out of a house more than one night. I am told that there are probably 100 families, all settled since I was last there, on the Pearl river and the main branch tributary to it, the Bogue Chitto, but the unsettled state of things and the want of a government properly organized, has exposed the people there as well as on the Pascagola, too much to impostors & pretenders to authority, mere disorganizers & plunderers, attached to no principles and to no nation. But little evil however has resulted to the People on Pearl, as they had the resolution to send the main man pretending to authority, a prisoner to N. Orleans: but on the Pascagola, the want of any exhibition of the power of the United States thro’ any civil or military officer, except a justice of the peace at the mouth of the river, has I am informed, created a doubt respecting the intentions of the United States to retain the possession of the country, and led to a scheme among a few, of tendering again their allegiance to the Spanish government.
I have written to them to assure them of the intention of the United States to provide for their protection and the maintenance of justice among them, and to warn them of the dangers and calamities which will be the consequence of their taking any steps which will produce in their country a new conflict of authorities. Though it is out of my province (if any thing indeed can be out of the province of a public officer when the vital interests of his country are so materially concerned) I shall, if necessary, go to the Pascagola settlement to strengthen the people in their allegiance. I hope however to see Govr. Claiborne here in a few days, as he assured me that he would speedily make a tour to a country so urgently demanding his presence. I took the liberty of suggesting to him the propriety of extending the jurisdiction of the territorial government and appointing the necessary officers, as far as the Perdido, leaving to Mobile (the only place occupied by a Spanish force) so much of the country only as that force may reasonably be supposed to be capable of controuling. Were this done, the east channel of the Mobile river, which is better than the west channel, & falls into the bay 7 miles from the town, might be navigated perfectly independent of Spanish jealousy, and if a few troops & a gun boat or two were stationed on the eastern bank, or at the mouth of Dog river, below Mobile (which latter would probably afford some protection to the people west of the river) no American vessel would feel itself obliged to pass Mobile, in acknowledgement of Spanish sovreignty. The governor acquiesced in the statement which I made to him, & requested a memorandm. of the proper lines, which I gave him, and which will probably include a tract of country of nearly 50 miles square, (poor indeed & very thinly settled) where we do not at present pretend to exercise any jurisdiction. I have the honour to be very respectfully, dear Sir, your most obedt. and most humb sert
Harry Toulmin
P. S. Nothing of importance has occurred either in Mobile or Pensacola. In our own settlement I believe that all ideas of new enterprizes have been abandoned.
Revenge on those who have frustrated former ones will be the only solace of disappointed ambition.
